Citation Nr: 0635924	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 756	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
January 28, 2004, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran submitted a claim for PTSD on December 16, 2002.  
The Regional Office (RO) granted service connection for PTSD 
by a rating decision dated April 2003, and assigned a rating 
of 30 percent, effective December 16, 2002.  The veteran 
appealed the grant of the 30 percent evaluation.  By a rating 
decision dated September 2004, the RO granted the veteran a 
100 percent disability rating for his PTSD, effective January 
28, 2004.  However, whether the veteran was entitled to a 
rating in excess of 30 percent for the period between 
December 16, 2002 and January 28, 2004 was the issue 
remaining on appeal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1950 to August 1970.

2.	On October 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
K. Osborne 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


